                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

ZWICK PARTNERS, LP and APARNA                 )
RAO, individually and on behalf of all        )
others similarly situated,                    )
                                              )
        Plaintiffs,                           )         NO. 3:16-cv-02475
                                              )         CHIEF JUDGE CRENSHAW
v.                                            )
                                              )
QUORUM HEALTH CORP., et al.,                  )
                                              )
        Defendants.                           )

                                           ORDER

       Pending before the Court are three separate motions. The first motion is Zwick Partners,

LP (“Zwick”) and Aparna Rao’s (collectively “Plaintiffs”) Motion for Class Certification. (Doc.

No. 161.). Also pending before the Court is Quorum, Thomas D. Miller, and Michael J. Culotta’s

(collectively “Quorum Defendants”) Partial Motion to Dismiss Plaintiffs’ Third Amended

Complaint. (Doc. No. 174.) Finally, CHSI, Wayne T. Smith, and W. Larry Cash (collectively

“CHSI Defendants”) have a filed a separate Partial Motion to Dismiss the Third Amended

Complaint. (Doc. No. 176.)

       For the reasons stated in the accompanying Memorandum Opinion, Plaintiffs’ Motion for

Class Certification (Doc. No. 161) is GRANTED IN PART. The Class will be defined as set forth

in the Memorandum Opinion. Zwick SHALL serve as Class Representative and Pomerantz LLP

SHALL serve as Class Counsel. The Quorum Defendants Partial Motion to Dismiss Plaintiffs’

Third Amended Complaint (Doc. No. 174) and CHSI Defendants’ Partial Motion to Dismiss the

Third Amended Complaint (Doc. No. 176) are GRANTED.

       The case is hereby RETURNED to the Magistrate Judge for further case management.




  Case 3:16-cv-02475 Document 210 Filed 03/29/19 Page 1 of 2 PageID #: 10301
    IT IS SO ORDERED.


                                        ____________________________________
                                        WAVERLY D. CRENSHAW, JR.
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                    2

Case 3:16-cv-02475 Document 210 Filed 03/29/19 Page 2 of 2 PageID #: 10302
